Exhibit 10.4

AMENDMENT TO LADDER TRANSLOADING SERVICES

AGREEMENT BETWEEN ASSOCIATED ENERGY SERVICES, LP

AND MARLIN LOGISTICS, LLC

This Amendment to Ladder Transloading Services Agreement (“Amendment”) is made
and entered into effective as of the 27th day of February, 2015 (the “Execution
Date”), by and between Marlin Logistics, LLC (“Marlin”) and Associated Energy
Services, LP (“AES”). Hereinafter Marlin and AES may sometimes be collective
referred to as the “Parties” and individually as a “Party.”

WITNESSETH

WHEREAS, Marlin and AES are parties to that certain Ladder Transloading Services
Agreement (“Agreement”) entered into by the Parties dated as of July 31, 2013;

WHEREAS, Marlin and AES now desire to amend the Agreement in certain respects;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1. Section 2.2 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

  2.2 This Agreement shall remain in full force and effect until February 27,
2020 (the “Initial Term”), and shall automatically renew from year to year
thereafter (each an “Extension Period”) until terminated by either Party as of
the end of the Initial Term, or any Extension Period thereafter, on no less than
one hundred eighty (180) days advance written notice prior to the end of the
Initial Term or any Extension Period thereafter. The Initial Term and all
Extension Periods, if any, shall be referred to in this Agreement collectively
as the “Term.”

2. All capitalized words that are not defined herein shall have the meaning
ascribed to them in the Agreement. Except as modified and amended herein, the
remaining terms and provisions of the Agreement shall remain in full force and
effect

3. This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original agreement upon the signature by each of the Parties on at
least one counterpart, but all of which shall be deemed to be one and the same
document. Delivery of an executed version of this Agreement by facsimile
transmission, email or other electronic means shall be effective as delivery of
a manually executed counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

Marlin:

Marlin Logistics, LLC

AES:

Associated Energy Services, LP

By: Spark Energy Holdings, LLC

its general partner

By: /s/ W. Keith Maxwell, III By: /s/ W. Keith Maxwell, III Name:  W. Keith
Maxwell, III Name:  W. Keith Maxwell, III Title:    President and Chief
Executive Officer Title:    Chief Executive Officer

SIGNATURE PAGE TO

AMENDMENT TO LADDER TRANSLOADING SERVICES AGREEMENT